                                          UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF OREGON

In re                                              )             14-33163-dwh13
                                                       Case No. __________________
David L. Uzzle                                     )
Carolyn J. Uzzle                                   )   NOTICE OF HEARING ON MOTION
                                                   )   FOR RELIEF FROM DEBTOR’S
                                                   )   AUTOMATIC STAY IN A CHAPTER
                                                   )   7/13 CASE, AND/OR CODEBTOR’S
Debtor(s)                                          )   STAY IN A CHAPTER 13 CASE

                                                                   David and Carolyn Uzzle
The attached Response, filed for the respondent, _____________________________________________________,            who is
                                          debtor
the (debtor, trustee, etc.) _______________________________,   is in response to the Motion for Relief from Stay filed on
                                                    U.S. Bank Trust National Association
behalf of (moving party) ______________________________________________________________________________.

 The name and service address of the respondent's attorney (or respondent, if no attorney) are: ______________________
Ted A. Troutman, 5075 SW Griffith Dr., STE 220, Beaverton, OR 97005
 __________________________________________________________________________________________________.

(If debtor is respondent) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are: ______________________________
 19385 SW Winslow Drive, Beaverton, OR 97007                       (0065 / 1985)
__________________________________________________________________________________________________.

NOTICE IS GIVEN THAT:

A Telephone Hearing on the Motion, at which no testimony will be taken, will be held as follows:

    Date:                01/22/19
    Time:                01:30 PM
    Call In Number:      (888) 684-8852
    Access Code:         3702597

[Note: If you have problems connecting, call the court at (503) 326-1500 or (541) 431-4000.]

                                         TELEPHONE HEARING REQUIREMENTS

1. You must call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
   scheduled hearing time. The court will not call you.

2. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press *6 to mute
   and *6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
   available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4. When it is time for you to speak, take your phone off the “speaker” option or headset to minimize background noise and
   improve sound quality. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in the
   room. Be aware that telephone hearings may be amplified throughout the courtroom.

5. Do not announce your presence until the court calls your case. Simply stay on the line, even if there is only silence, until
   the judge starts the hearings, and then continue to listen quietly until your case is called.

6. Whenever speaking, first identify yourself.

7. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.
                                                                     /s/ Ted A. Troutman,          OSB 844470
                                                                     ____________________________________________
                                                                     Signature

I certify that: (1) the response was prepared using a copy of the ORIGINAL Motion; (2) if the Response was electronically filed,
the response was prepared using the “FILLABLE” PDF version of the Motion unless the Motion was filed on paper and it could
                                                                           01/15/19 copies of this Notice and the Response
not be otherwise electronically obtained from the movant; and (3) that on __________
were served on the moving party's attorney (or moving party, if no attorney) at the address shown in the Notice of Motion.

                                                            /s/ Ted A. Troutman, Attorney for Debtor(s)
                                                            _______________________________________________________
721 (6/1/13)                                                Signature & Relation to Respondent
                                Case 14-33163-dwh13             Doc 62       Filed 01/15/19
                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF OREGON

In re                                       ) Case No.        14-33163-dwh13
David L. Uzzle, dba Home Carpet Center, )
Inc., dba Urban Floor and Carolyn J.
Uzzle
                                        ) (Check all applicable boxes)
                                            )       Ch. 7/13 Motion for Relief from
                                            )           Debtor     Chapter 13 Codebtor Stay
                                            )       Filed by Creditor:
                                            )        U.S. Bank Trust National Association
                                            )       Response to Stay Motion filed by Respondent:
Debtor(s)                                   )        David and Carolyn Uzzle

1. Debt, Default, Other Encumbrances, Description and Value of Collateral (To be completed by creditor)

    a. Description of collateral (car model, year, VIN, property address):
        Real Property located at: 4935 Delight St. N, Keizer, OR 97303 as described in the deed of trust,
        a copy of which is attached hereto.
        *U.S. Bank National Association, as Trustee of the Chalet Series III Trust
    b. Amount of debt: $ 116,666.46             consisting of principal: $ 111,499.17 ; interest: $     16,727.15   ;
       other:
        Funds Owed by Borrower- $34,038.95; Fees - $28.49; Funds Owed to Borrower - ($627.30)
        This is an approximate amount for the purpose of this Motion only. An exact payoff figure can
        be obtained upon request.
    c. Description, amount and priority of other encumbrances on collateral. If not known, include applicable
       information from debtor’s schedules if available on PACER:
        JP Morgan Chase Bank: $426,690.00 (2nd Mortgage);
        Bank of America: $31,701.81 (Judgment Lien); and
        Kraus USA, Inc.: $6,478.30
        Total debt secured by collateral (total 1.b. + 1.c.): $    626,536.57       .

    d. Value of collateral: $     527,971.00      .
       Equity in collateral: $    -98,565.57       , after deducting $     42,237.68     liquidation costs.

    e. Current monthly payment: $          1,614.74       .

    f. If Chapter 13:

        (1) $ 52,460.56 postpetition default consisting of (e.g., $             0        payments, $          0
            late charges, $ 0       fees):
         ***

        (2) $      4,595.79      prepetition default consisting of       amounts specified in proof of claim, or,
                consisting of:
        PITI + Fees + Unapplied + Escrow Required + FC Fees & Costs

    g. If Chapter 7, total amount of default $                       .


720.80 (12/1/2018)                               Page 1 of 5
                                 Case 14-33163-dwh13           Doc 62
                                                                   60     Filed 01/15/19
                                                                                01/07/19
RESPONSE (Identify specific items disputed and specify what you contend are the pertinent facts including why
there is a postpetition default, if applicable) (to be completed by respondent):
 Debtors are unfamiliar with the property listed in point 1a. Debtors are unable to validate the amount
 of debt listed in 1b. The math in point 1b does not support the values listed. The collateral value
 shown in point 1d is nearly five years old and debtors contend the value of the property is higher than
 the amount listed in point 1d. The total postpetition default listed in point 1f is not consistent with the
 accounting provided in the Motion. The postpetiton default amount appears to not include payments
 made by debtors, for which debtors have proof of payments made to the creditor.

2. Relief from stay should be granted because (check all that apply): (To be completed by creditor)
        Lack of adequate protection because of failure to make sufficient adequate protection payments and
        lack of a sufficient equity cushion.
        Lack of insurance on collateral.
         No equity in the collateral and the property is not necessary for an effective reorganization.
         Failure of debtor to make Chapter 13 plan payments to the trustee.
         Failure of debtor to make direct payments to secured creditor required by Chapter 13 plan.
         Other (describe):


***$16,020.07 - 11 months (5/1/16 - 3/1/17) @ $1,456.37/mnth; $22,061.06 - 14 months (4/1/17-5/1/18) @
$1,575.79/mnth; $12,917.92 - 8 months (6/1/18 - 1/1/19) @1,614.74/mnth; $28.49 - Late Charges; Funds
Owed to Borrower ($1,017.58); $1,031.00 - BK Attorney Fees and Costs.



RESPONSE (Specify why relief from stay should be denied. If respondent proposes to cure a postpetition
default, detail the cure by attaching a proposed order using Local Form (LBF) 720.90 available at
https://www.orb.uscourts.gov under Forms/Local Forms) (to be completed by respondent):
Relief from stay should be denied as property is debtors' primary residence and is necessary for an
effective reorganization. Debtors believe they have equity in the property based upon the current
estimated value of the property. Debtors are unable to propose any cure of the delinquency because
they contend the default amount listed in the Motion is incorrect.
3. Background (To be completed by creditor)

   a. Date petition filed: 05/30/2014 Current Chapter: 13 (7 or 13)
      If 13, current plan date 05/30/2014 Confirmed:            Yes No
      If 13, treatment of creditor’s prepetition claim(s) in plan:
    The Debtors shall pay directly to Movant.




      If 7, debtor    has       has not stated on Local Form (LBF) 521 or 521.05 that debtor intends to
      surrender the collateral.

   b. Creditor has a lien on the collateral by virtue of (check all applicable sections and also see paragraph 6
        below):
        Security agreement, trust deed or land sale contract dated 12/23/2002 , and, if applicable, an
        assignment of said interest to creditor. The security interest was perfected as required by applicable
        law on 12/31/2002 .


720.80 (12/1/2018)                          Page 2 of 5
                            Case 14-33163-dwh13           Doc 62
                                                              60   Filed 01/15/19
                                                                         01/07/19
         Retail installment contract dated               , and, if applicable, an assignment of said interest to
         creditor. The security interest was perfected on the certificate of title on                 .
         Other (describe):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
Debtors' current Plan is dated 06/10/15.




4. Request for Relief from Codebtor Stay (Chapter 13 only)
   a.                             , whose address is
                                 , is a codebtor on the obligation described above, but is not a debtor in this
      bankruptcy.

   b. Creditor should be granted relief from the codebtor stay because (check all applicable boxes):
           codebtor received the consideration for the claim held by creditor,          debtor’s plan does not
      propose to pay creditor’s claim in full,           creditor’s interest would be irreparably harmed by
      continuation of the codebtor stay as a result of the default(s) described above and/or      because:




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
None




5. Other Pertinent Information (To be completed by creditor, if applicable):
In the event that the automatic stay in this case is modified, this case dismisses, and/or the Debtors
obtain a discharge and a foreclosure action is commenced on the mortgaged property, the
foreclosure will be conducted in the name of Movant.

Movant, directly or through an agent, has possession of the Note. The Note is either made payable to
Movant or has been duly endorsed.

The amount in paragraph 1(f) is an approximate default amount. An exact reinstatement amount can
be obtained upon request.
RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
The amount listed in point 1f should not be an approximate amount. An exact postpetition default is
needed to determine debtors' cure options & requirements.




720.80 (12/1/2018)                           Page 3 of 5
                            Case 14-33163-dwh13            Doc 62
                                                               60   Filed 01/15/19
                                                                          01/07/19
6. Relief Requested (check all applicable sections): (To be completed by creditor)

      Creditor requests relief from the automatic stay to allow it to foreclose its lien on the above identified
      collateral, and, if necessary, to take appropriate action to obtain possession of the collateral.

      Creditor has a security interest in real property and requests relief from stay with respect to an act against
      such property and that the relief be binding in any other bankruptcy case purporting to affect such real
      property filed not later than 2 years after the date of the entry of an order granting this motion. (If you
      check this box, you must complete paragraph 5 above to support this request. If you do not do so, the
      Court will not grant relief binding in any other bankruptcy case.)

      Creditor requests that the 14-day stay provided by FRBP 4001(a)(3) be waived based on the following
      cause:




      Other (describe and explain cause):
   Creditor requests relief from the automatic stay to potentially pursue a short sale or a deed in lieu of
   foreclosure as alternatives to foreclosure.

   Movant further requests that upon entry of the order granting relief from stay, it be exempted from
   further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy case.


RESPONSE (Identify any disputed items and specify the pertinent facts. If respondent agrees to some relief, attach
a proposed order using Local Bankruptcy Form (LBF) 720.90 available at https://www.orb.uscourts.gov under
Forms/Local Forms) (to be completed by respondent):
Relief from Stay should be denied. Once the postpetition default amount is agreed, debtors would like
to enter into a stipulated order to immediately list and sell the property not later than an agreed
deadline date, after which date a relief from stay order may be granted if the property has not been sold
and creditor's loan paid current. Debtors object to any exemption with the compliance requirements of
Fed. Rule Bankr. P. 3002.1.




7. Documents:

   If creditor claims to be secured in paragraph 3.b. above creditor has attached to and filed with this
   motion a copy of the documents creating and perfecting the security interest, if not previously attached to
   a proof of claim.

   If this case is a Chapter 13 case and the collateral as to which creditor seeks stay relief is real property,
   creditor has attached to and filed with this motion a postpetition payment history current to a date not more
   than 30 days before this motion is filed, showing for each payment the amount due, the date the payment
   was received, the amount of the payment, and how creditor applied the payment.

720.80 (12/1/2018)                           Page 4 of 5
                             Case 14-33163-dwh13           Doc 62
                                                               60    Filed 01/15/19
                                                                           01/07/19
RESPONDENT requests creditor provide Respondent with the following document(s), if any marked, which are
pertinent to this response:
      Postpetition payment history if not required above.
      Documents establishing that creditor owns the debt described in paragraph 1 or is otherwise a proper
      party to bring this motion.
      Other document(s) (specific description):
Debtors request an updated loan payment history. Debtors have proof of many payments made that
are not shown on the payment history attached to the original Motion.




Creditor/Attorney                                            Respondent Debtor/Attorney (by signing, the
                                                             respondent also certifies that [s]he has not altered
                                                             the information completed by creditor)

Signature: /s/ Scott D. Crawford                             Signature: /s/ Ted A. Troutman
Name: Scott D. Crawford                                      Name: Ted A. Troutman
Address: 121 Southwest Salmon Street                         Address: 5075 SW Griffith Dr, STE 220
11th Floor, Portland, OR 97204                               Beaverton, OR 97005
Email Address: bankruptcy@zbslaw.com                         Email Address: tedtroutman@sbcglobal.net
Phone No: (503) 946-6558                                     Phone No: 503-292-6788
OSB#:                  086448                                OSB#:                   844470


                                                             Respondent Codebtor/Attorney (by signing,
                                                             the respondent also certifies that [s]he has not
                                                             altered the information completed by creditor)

                                                             Signature:
                                                             Name:
                                                             Address:

                                                             Email Address:
                                                             Phone No:
                                                             OSB#:



You are hereby notified that the creditor is attempting to collect a debt and any information obtained will be
used for that purpose.


720.80 (12/1/2018)                           Page 5 of 5
                             Case 14-33163-dwh13           Doc 62
                                                               60   Filed 01/15/19
                                                                          01/07/19
                          CERTIFICATE OF SERVICE
David L. Uzzle
Carolyn J. Uzzle
14-33163-dwh13

I hereby certify that the foregoing NOTICE OF HEARING ON MOTION FOR
RELIEF FROM DEBTOR’S AUTOMATIC STAY IN A CHAPTER 7/13 CASE, AND/OR
CODEBTOR’S STAY IN A CHAPTER 13 CASE, and attachments, was served
on the following by first-class mail, in a postage prepaid sealed
envelope, at the name and address exactly as follows, on the date
indicated below:
                              CACH, LLC
                              PO Box 10587
                              Greenville, SC 29603-0587

                              ODR Bkcy
                              955 Center St NE
                              Salem, OR 97301-2555

                              Scott D. Crawford
                              Zieve, Brodnax & Steele, LLP
                              One World Trade Center
                              121 SW Salmon St, 11th Fl.
                              Portland, OR 97204

                              U.S. Bank Trust National Association
                              as Trustee of Tiki Series III Trust
                              c/o SN Servicing Corp
                              323 5th St
                              Eureka, CA 95501

I hereby certify that the following parties were served by
certified first-class mail, in a postage prepaid sealed envelope,
at the name and address exactly as follows, on the date indicated
below:

                              No creditor or interested party
                              requires special service via
                              certified first-class mail


                              DATED: January 15, 2019


                                           /s/ Rusty Jacobson
                                           Rusty Jacobson
                                           Legal Assistant
                                           for Ted A. Troutman


Page 1 of 1   CERTIFICATE OF SERVICE




                  Case 14-33163-dwh13   Doc 62       Filed 01/15/19
